Case 1:18-cv-11260-LTS Document 20 Filed 04/25/19 Page 1 of 34

cm
om, en
UNITED STATES DISTRICT COURT a,
re, ?

R THE DISTRICT OF MASSACHUSETTS

    

a

SEALED

 

 

 

JOHN KARVELAS, CIVIL ACTION NO #1:18cv 11260
LTS* oO
Plaintiff,
vs Amended Complaint
TUFTS SHARED SERVICES, INC. d/b/a JURY TRIAL DEMANDED |
TUFTS MEDICAL CENTER, INC., and ae = =
Leslie Lussier individually a s S 2
Theresa Hudson Jinks individually ao4z ~*~ m
a os —i>g NO U7
Albert Fantasia individually os in xr
“7323 rm
2 o> = ov
Defendants. ae = FR
Pa * =

 

COMPLAINT
Plaintiff- John Karvelas hereby files this complaint for slander defamation

harassment, bullying, Hippa violation on my medical record. Retaliation,

Wrongful Termination, Intimidation, Intimidation of a Witness, Failure to report

Serious reportable events, Wrongful Incarceration, Discrimination,Stalking.

INTRODUCTORY STATEMENT

a, Plaintiff- John Karvelas brings this action, alleging that the Defendants have

violated laws related to mandatory reporting and submitting claims for such events

JURISDICTION & VENUE

2, This Court has jurisdiction over this action under the Federal FCA,

31 U.S.C. §§ 3732(a), and 28 U.S.C. §§ 1331 and 1345 and has pendent jurisdiction over

the Massachusetts FCA state law claims pursuant to 28 U.S.C. § 1367. Also under 105
Case 1:18-cv-11260-LTS Document 20 Filed 04/25/19 Page 2 of 34

CMR 130.332(c) 105 CMR 140.308 (c) and (MGL. C. 149,s 187) and (MGL c 305 of the
acts of 2008. The Defendants can be found in, reside in and transact business in this
judicial district and acts proscribed by the Federal FCA and Massachusetts FCA have
been committed by the Defendants in this judicial district.

3. To Plaintiff-Relator’s knowledge, jurisdiction over this action is not barred
by 31 U.S.C. § 3730(e) or Mass. Gen. Laws Ch. 12, § 5G: there is no civil suit or
administrative proceeding involving the allegations and transactions herein to which
the United States or the Commonwealth of Massachusetts is a party; there has been no
“public disclosure” of these allegations or transactions; and Plaintiff-Relator is the
“original source” of the information on which these allegations are based — Relator has
voluntarily disclosed to the United States and Commonwealth of Massachusetts the
information on which allegations or transactions in a claim are based before filing this
complaint and has knowledge that is independent of and materially adds to any
publicly disclosed allegations or transactions. Furthermore, the fact that many
thousands of claims presented to government healthcare programs (including Medicare
and Medicaid) were inaccurate in the manner described in this Complaint is a material
fact, which, if known to the United States and the Commonwealth of Massachusetts,
would have caused those claims to be denied.

4. Venue is appropriate as to the Defendants since the Defendants can be
found in, resides in and transact business in this judicial district and acts proscribed by
the Federal FCA and Massachusetts FCA have been committed by the Defendants in

this judicial district. Therefore, within the meaning of 28 U.S.C. §§ 1391(b) and (c) and
Case 1:18-cv-11260-LTS Document 20 Filed 04/25/19 Page 3 of 34

31 U.S.C. § 3732(a), venue is proper.

PARTIES

5. Plaintiff- John Karvelas is an individual with a principal place of residence
in Massachusetts. He brings this lawsuit as a way to correct a terrible wrong and let the
public know what truly happened to the Patients. Plaintiff worked at TUFTS Medical
Center as a full time respiratory therapist from December 2005 through November 2016.

6. Defendant TUFTS Shared Services, Inc. d/b/a TUFTS Medical Center, Inc.
(“TMC”) is a nonprofit corporation organized and existing under the laws of the
Commonwealth of Massachusetts providing medical care to the public with a principal

office at 171 Harrison Avenue, Boston, MA 02111.

FEDERAL AND STATE HEALTH INSURANCE PROGRAMS

7. The Medicare Program, Title XVIII of the Social Security Act,
42 U.S.C. §§ 1395 et seq. (“Medicare”), is a Health Insurance Program administered by
the Government of the United States that is funded by taxpayer revenue. The program
is overseen by the United States Department of Health and Human Services (“HHS”)
through the Centers for Medicare and Medicaid Services (“CMS”). Medicare was
designed to be a health insurance program and to provide for, among other things, the
payment of hospital services, medical services and certain medications for persons over
sixty-five (65) years of age and others who qualify under the terms and conditions of
the Medicare Program. Payments made under the Medicare Program include payment

for services which are reasonable and medically necessary for the diagnosis or
Case 1:18-cv-11260-LTS Document 20 Filed 04/25/19 Page 4 of 34

treatment of an illness or injury.

8. The Medicaid Program, Title XIX of the Social Security Act,

42 U.S.C. §§ 1396-1396v (“Medicaid”), is a Health Insurance Program administered by
the Government of the United States and the various individual States and is funded by
State and Federal taxpayer revenue. Medicaid was designed to assist participating
states in providing, among other things, hospital and medical services and prescription
drugs to financially needy individuals who qualify for Medicaid.

9. The Civilian Health and Medical Program of the Uniformed Services
(“CHAMPUS,” now known as “TRICARE”), 10 U.S.C. §§ 1071-1106, and the Civilian
Health and Medical Program of the Veterans Administration (“CHAMPUS VA”),

38 U.S.C. § 613, provide benefits for health care services furnished by civilian providers,
physicians, and suppliers to members of the Uniformed Services and to spouses and
children of active duty, retired and deceased members. The program is administered by
the Department of Defense and funded by the Federal Government. CHAMPUS pays
for, among other items and services, tests and procedures and prescription drugs for its
beneficiaries.

10. The Federal Employees Health Benefits Program (“FEHBP”) provides
health care benefits for qualified federal employees and their dependents. It pays for,
among other items and services, tests and procedures and prescription drugs for its

beneficiaries.

THE MASSACHUSETTS HEALTH SAFETY NET

11. The Massachusetts Health Safety Net, created by Chapter 58 of the Acts of
Case 1:18-cv-11260-LTS Document 20 Filed 04/25/19 Page 5 of 34

2006, makes payments to hospitals and community health centers for health care
services provided to low-income Massachusetts residents who are uninsured or
underinsured.

12. Massachusetts residents who are uninsured or underinsured and have
incomes up to 150% of the Federal Poverty Level (FPL) may qualify for Health Safety
Net primary or secondary coverage. For residents with incomes above 150% and up to
300% of the FPL, the Health Safety Net may provide partial primary or secondary
coverage, which includes a sliding scale deductible based on income. Low income
residents who are enrolled in MassHealth, ConnectorCare, Medicare, or other insurance
can qualify for Health Safety Net secondary for certain services not covered by their
primary insurance. The Health Safety Net pays acute hospitals and community health
centers based on claims, which are adjudicated to verify that the patient qualifies and
the services are eligible for payment. Health Safety Net payment rates for most services
are based on Medicare payment principles. An estimated 285,000 individuals benefited
from Health Safety Net payments in 2016.

13. The Health Safety Net is not insurance. It is a payor of last resort that
provides access to essential health care services for low-income uninsured and
underinsured Massachusetts residents and reimburses acute care hospitals and
community health centers for allowable services provided to this population. The
sources of funding for the Health Safety Net include assessment on acute hospitals’
private sector charges, surcharge on payments by HMOs, insurers, third party

administrators, and individuals, and offset funding for uncompensated care from the
Case 1:18-cv-11260-LTS Document 20 Filed 04/25/19 Page 6 of 34

Medical Assistance Trust Fund. Like the Commonwealth Care Trust Fund, the Health
Safety Net Trust Fund receives transfers of revenue from public funds of the
Commonwealth, which can be made through a line-item appropriation.

14. For 2016, the Health Safety Net made $231 million in payments to hospitals
in Massachusetts, including TMC.

15. Together, the programs described in paragraphs 9 through 17 shall be
referred to as “Government Health Care Programs.”

16. Government Health Care Programs account for approximately 60% of
TMC’s revenue, a higher percentage than at many other hospitals.

FEDERAL ANTI-KICKBACK LAWS

17. The Medicare and Medicaid Patient Protection Act, also known as “the
Anti-Kickback Statute,” 42 U.S.C. § 1320a-7b(b), arose out of congressional concern that
the remuneration and gifts given to those who can influence health care decisions
corrupt medical decision-making and can result in the provision of goods and services
that are more expensive and/or medically unnecessary or even harmful to a vulnerable
patient population. To protect the integrity of Government Health Care Programs,
Congress enacted a prohibition against the payment of kickbacks in any form. The Anti-
Kickback Statute was enacted in 1972 “to provide penalties for certain practices which
have long been regarded by professional organizations as unethical, as well as unlawful
... and which contribute appreciably to the cost of the Medicare and Medicaid
programs.” H.R. Rep. No. 92-231, 92d Cong., Ist Sess. 108 (1971), reprinted in 1972

US.C.C.A.N. 4989, 5093.
Case 1:18-cv-11260-LTS Document 20 Filed 04/25/19 Page 7 of 34

18. In 1977, Congress amended the Anti-Kickback Statute to prohibit receiving
or paying “any remuneration” to induce referrals and increased the crime’s severity
from a misdemeanor to a felony with a penalty of $25,000 and/or five years in jail. See
Medicare and Medicaid Anti-Fraud and Abuse Amendments of 1977, Pub. L. No. 95-142, 91
Stat. 1175 (1977), codified as amended at 42 U.S.C. §§ 1320a-7b(b)(1)(A) and (B) (1994). In doing
so, Congress noted that the purpose of the Anti-Kickback Statute was to combat fraud
and abuse in medical settings that “cheat[] taxpayers who must ultimately bear the
financial burden of misuse of funds . . . [that] divert[] from those most in need, the
nation’s elderly and poor, scarce program dollars that were intended to provide vitally
needed quality health services .. . [and that] erode[] the financial stability of those state
and local governments whose budgets are already overextended and who must commit
an ever-increasing portion of their financial resources to fulfill the obligations of their
medical assistance programs.” See H.R. Rep. No. 95-393, pt. 2, at 37, reprinted in
1977 U.S.C.C.A.N. 3039, 3047.

19. Through the amendments Congress sought to “give a clear, loud signal to
the thieves and the crooks and the abusers that we [Congress] mean to call a halt to
their exploitation of the public and the public purse.” 123 Cong. Rec. S31767 (daily ed.
Sept 30, 1997) (statement of Sen. Talmadge).

20. In 1987, Congress again strengthened the Anti-Kickback Statute to ensure
that kickbacks masquerading as legitimate transactions did not evade its reach. See

Medicare-Medicaid Antifraud and Abuse Amendments, Pub. L. No. 95-142; Medicare and

Medicaid Patient and Program Protection Act of 1987, Pub. L. No. 100-93.
Case 1:18-cv-11260-LTS Document 20 Filed 04/25/19 Page 8 of 34

21. The Anti-Kickback Statute prohibits any person or entity from knowingly
and willfully offering to pay or paying any remuneration to another person to induce
that person to purchase, order, or recommend any good, service, or item for which
payment may be made in whole or in part by a Government Health Care Program,
which includes any state health program funded in part by the federal government.
42 U.S.C. §§ 1320a-7b(b), 1320a-7b(f).

22. The Anti-Kickback Statute provides, in pertinent part:

(b) Illegal remunerations

**R*

Whoever knowingly and willfully offers or pays any
remuneration (including any kickback, bribe, or rebate)
directly or indirectly, overtly or covertly, in cash or in kind to
any person to induce such person ~

To refer an individual to a person for the furnishing or
arranging for the furnishing of any item or service for
which payment may be made in whole or in part under
Federal health care program, or

To purchase, lease, order or arrange for or recommend
purchasing, leasing or ordering any good, facility, service,
or item for which payment may be made in whole or in
part under a Federal health care program,

Shall be guilty of a felony and upon conviction thereof,
shall be fined not more than $25,000 or imprisoned for not
more than five years, or both.

42 US.C. § 1320a-7b(b).
23. A transaction may violate the Anti-Kickback Statute even when a payor’s
unlawful intent is not its exclusive intent. It is enough that “any one purpose of the

remuneration may be to induce or reward the referral or recommendation of business
Case 1:18-cv-11260-LTS Document 20 Filed 04/25/19 Page 9 of 34

payable in whole or in part by a Federal health care program.” OIG Compliance
Program Guidance for Pharmaceutical Manufacturers, 68 Fed. Reg. 23731 (May 3, 2003)
(emphasis added). In other words, even “a lawful purpose will not legitimize a
payment that also has an unlawful purpose.”

24. In addition to criminal penalties, a violation of the Anti-Kickback Statute
can also subject the perpetrator to exclusion from participation in Government Health
Care Programs (42 U.S.C. § 1320a-7(b)(7)), civil monetary penalties of $50,000 per
violation (42 U.S.C. § 1320a-7a(a)(7)), and three times the amount of remuneration paid,
regardless of whether any part of the remuneration is for a legitimate purpose,

42 U.S.C. § 1320a-7a(a).

25. The Anti-Kickback Statute not only prohibits outright bribes and rebate
schemes, but also prohibits any payment, gift, or other remuneration by a company toa
physician or other person which has as one of its purposes the inducement of the
physician to use the company’s products or the inducement of the physician to
influence or recommend the use of the product.

26. Compliance with the Anti-Kickback Statute is a precondition to
participation as a health care provider under Government Health Care Programs,
including Medicare. Moreover, compliance with the Anti-Kickback Statute is a condition
of payment for any claims for which Medicare reimbursement is sought. Every provider
who enters into a contract with Medicare specifically acknowledges in its provider
contract that the provider understands “that payment of a claim by Medicare is

conditioned upon the claim and the underlying transaction complying with such laws,
Case 1:18-cv-11260-LTS Document 20 Filed 04/25/19 Page 10 of 34

regulations and program instructions (including, but not limited to, the Federal anti-
kickback statute and the Stark law), and on the [provider]’s compliance with all
applicable conditions of participation in Medicare.”

27. Medicare claims for reimbursement of any goods or services that were the
subject of a kickback constitute false claims. See False Claims Act discussion, infra. This
is because compliance with the Anti-Kickback Statute is a precondition to participation
as a health care provider under Government Health Care Programs, including
Medicare. Moreover, compliance with the Anti-Kickback Statute is a condition of
payment for any goods or services reimbursed by Medicare, including medical devices
and related medical procedures using those devices.

28. Furthermore, the Anti-Kickback Statute was amended, effective
March 23, 2010, to expressly provide that: “In addition to the penalties provided for in
this section or section 1320a-7a of this title, a claim that includes items or services
resulting from a violation of this section constitutes a false or fraudulent claim for
purposes of [the False Claims Act].” Consequently, any kickbacks paid on or after
March 23, 2010, that caused reimbursement claims to be presented to the government
for payment would result in actionable false claims regardless of the provisions of any

provider agreement.

FEDERAL FALSE CLAIMS ACT

29. The Federal False Claims Act (“FCA”), 31 U.S.C. § 3729(a)(1), makes
“knowingly” presenting or causing to be presented to the United States any false or

fraudulent claim for payment a violation of law for which the affected government

10
Case 1:18-cv-11260-LTS Document 20 Filed 04/25/19 Page 11 of 34

party may recover three times the amount of the damages the government sustains and
a civil monetary penalty of between $10,781.40 and $21,562.80.

30. The Federal FCA, 31 U.S.C. § 3729(a)(2), makes “knowingly” making, using,
or causing to be used or made a false record or statement to get a false or fraudulent
claim paid or approved by the United States a violation of law for which the affected
government party may recover three times the amount of the damages the government
sustains and civil monetary penalties.

31. The Federal FCA, 31 U.S.C. § 3729(a)(3), makes any person who conspires to
defraud the United States by getting a false or fraudulent claim allowed or paid, liable
for three times the amount of the damages the affected government party sustains and a
civil monetary penalties.

32. The Federal FCA, 31 U.S.C. § 3729(b), defines “knowing” or “knowingly” to
mean that a person, with respect to relevant information: (1) has actual knowledge of
the information; (2) acts in deliberate ignorance of the truth or falsity of the information;
or (3) acts in reckless disregard of the truth or falsity of the information, and no proof of
specific intent to defraud is required.

33. The Federal FCA, 31 U.S.C. § 3729(c), defines a “claim” to include any
request or demand, whether under contract or otherwise, for money or property which
is made to the government, its representative, contractor, grantee, or other person if the
government party in question (i.e., the United States) provides any portion of the money
or property which is requested or demanded, or if the Government will reimburse such

contractor, grantee, or other recipient for any portion of the money or property which is

11
Case 1:18-cv-11260-LTS Document 20 Filed 04/25/19 Page 12 of 34

requested or demanded.

MASSACHUSETTS FALSE CLAIMS ACT

34. The Massachusetts False Claims Act, Mass. Gen. Laws Ch. 12, § 5B(1)
(“Massachusetts FCA”), makes “knowingly” presenting or causing to be presented to
Massachusetts any false or fraudulent claim for payment, a violation of law for which
the Commonwealth may recover three times the amount of the damages the
government sustains and a civil monetary penalty of between $5,500 and $11,000 per
claim.

35. The Massachusetts FCA, Mass. Gen. Laws Ch. 12, § 5B(2), makes
“knowingly” making, using, or causing to be used or made a false record or statement
to get a false or fraudulent claim paid or approved by Massachusetts, a violation of law
for which the Commonwealth may recover three times the amount of the damages the
government sustains and a civil monetary penalty of between $5,500 and $11,000 per
claim.

36. The Massachusetts FCA, Mass. Gen. Laws Ch. 12, § 5B(3), makes any person
who conspires to defraud Massachusetts by getting a false or fraudulent claim allowed
or paid, liable for three times the amount of the damages the affected government party
sustains and a civil monetary penalty of between $5,500 and $11,000 per claim.

37. The Massachusetts FCA, Mass. Gen. Laws Ch. 12, § 5A, defines “knowing”
or “knowingly” to mean that a person, with respect to relevant information: (1) has
actual knowledge of the information; (2) acts in deliberate ignorance of the truth or

falsity of the information; or (3) acts in reckless disregard of the truth or falsity of the

12
Case 1:18-cv-11260-LTS Document 20 Filed 04/25/19 Page 13 of 34

information, and no proof of specific intent to defraud is required.

38. The Massachusetts FCA, Mass. Gen. Laws Ch. 12, § 5A, defines a “claim” to
include any request or demand, whether under contract or otherwise, for money or
property which is made to the government, its representative, contractor, grantee, or
other person if the government party in question (i.e. the Commonwealth of
Massachusetts) provides any portion of the money or property which is requested or
demanded, or if the Government will reimburse such contractor, grantee, or other
recipient for any portion of the money or property which is requested or demanded.

FACTUAL ALLEGATIONS

A. BILLING IRREGULARITIES

1. Duplicative Billing

39. The Respiratory Care Department at TMC maintains billings records such
as the “Daily Transaction Audit Report” (the “Report”). The Report, which is printed
every day, shows what services are billed for patients in the department. For more than
a decade during Plaintiff’s tenure Leslie Lussier, the Director of Respiratory Care,
would review the Report every day and was aware that there were multiple fraudulent
bills produced. For example, ventilator therapy for adult patients should be billed at
two rates: $794 for the initial 24-hour period (using service code 56402114) and $471 per
day for “second and subsequent days” (using service code 56402128). Similarly, the
first day using a high-flow nasal cannula is billed at $587 (service code 56401768), with
subsequent days billed at $270 (service code 56401776), and the initial 24-hour period

for nitric oxide therapy is billed at $7,619 (service code 56402888), then subsequent

13
Case 1:18-cv-11260-LTS Document 20 Filed 04/25/19 Page 14 of 34

hours are billed at $190 each (service code 56402870).

40. It is never appropriate to bill both “first day” and “subsequent day”
charges on the same day. But that is exactly what TMC has done, on numerous
occasions. TMC also billed same-day charges for therapies or services that could not
have been used for or provided to any given patient on the same day.

41. By coincidence in July 2012, Plaintiff’s next-door neighbor, hereinafter
referred to as FA (who at the time was 66 years old) was rushed to TMC for multiple
arterial bypass surgery. From conversations with FA, a Medicare recipient, Relator
learned that FA was on a ventilator for a week. However, when TMC billed Medicare
for the provision of nitric oxide services at $7,600 for the first day (as is proper) but
then also separately billed the government for each hour of that first day, i.e. an
additional $4,560 (24 times the hourly rate of $190).

42. However, this was no isolated incident, but one of thousands of deliberate
over-billings. A review of just a few days of billing in February 2017 reveals multiple

instances of fraudulent billing:

(a) January 22, 2017

For patient AF, TMC billed five “asthma pathway”
charges (56402250) at $450 each, on January 22, 2017, and then
a sixth on January 23, 2017.

(b) February 8, 2017

For patient PC, TMC billed for adult High Frequency
Oscillatory Ventilation (“HFOV”) first-day (service code
56401598) at $795, and an adult subsequent-day ventilator
charge (56402128) at $471, on the same day.

14
Case 1:18-cv-11260-LTS Document 20 Filed 04/25/19 Page 15 of 34

For patient JG, TMC billed thirty internal transport charges
(service code 56402829) on one day for a total charge of $14,250.
These internal transport charges are for moving a patient
around inside the hospital for example a patient might be
moved on a portable breathing machine between the ICU to
the CT Scan machine. A patient might be moved once or twice
in a day but it is inconceivable that a patient would undergo 30
chargeable internal transports in a single day.

(c) February 9, 2017

For patient ST, TMC billed twelve adult subsequent-day
ventilator charges (56402128) at $471 each, on the same day for a
total charge of $5,652.

For patient LB, TMC billed an adult first-day high flow
cannula charge (56401768) at $587, an adult first-day ventilator
charge (56402110) at $795, and an adult BIPAP* first-day
charge (56402802) at $344 even though these three modes of
treatment are no complimentary but alternatives.

For patient GS, TMC billed two adult first-day ventilator
charges (56402110) at $795 each.

(d) February 13, 2017

For patient SG, TMC billed an adult nitric oxide first-day
charge (56402888) at $7,619 and a nitric oxide one-unit-per-hour
charge (56402870) at $190 on the same day.

For patient GF, TMC billed an adult nitric oxide first-day
charge (56402888) at $7,619 and a nitric oxide one-unit-per-hour
charge (56402870) at $190 on the same day, and billed for two
adult subsequent-day ventilator charges (56402128) and one
adult HFOV subsequent day charge (56402799) at $471 each,
on the following day, February 14, 2017.

For patient RC, TMC billed an adult first-day ventilator
charge (56402110) on each of two consecutive days — February 13
and 14, 2017 —at $795 each.

(e) February 14, 2017

For patient AMH, TMC billed two adult subsequent-day
ventilator charges (56402128) at $471 each, on the same day.

15
Case 1:18-cv-11260-LTS Document 20 Filed 04/25/19 Page 16 of 34

For patient WS, TMC billed two adult subsequent-day
ventilator charges (56402128) at $471 each, on the same day.

For patient JC, TMC billed an adult first-day ventilator
charge (56402110), at $795, and an adult subsequent-day
ventilator day charge (56402128) at $471, both on the same day.

(f) February 21, 2017

For patient BGA, TMC billed two neonatal Nasal
Intermittent Positive Pressure Ventilation (“NIPPV”)
subsequent day charges (56401661) at $471 each.

For patient BBJ, TMC billed two pediatric/neonatal
subsequent day Continuous Positive Airway Pressure
(“CPAP”) charges (56402365) at $344 each.

For patient WP, TMC billed two Heated Trachestomy
Collars (“HTC”) first-day charges (56402063) at $417 each.

For patient SYL, TMC billed two adult BIPAP first-day
charges (56402802) at $344 each.

(g) February 22, 2017

- For patient BP, TMC billed three adult BIPAP first-day
charges (56402802) at $344 each.

(h) February 23, 2017

For patient AS, TMC billed two adult subsequent-day
ventilator day charges (56402128) at $471 each.

For patient JR, TMC billed two adult first-day ventilator
charges (56402110) at $795 each.

2. Billing for Services Not Provided

43. The following are examples, all on February 9, 2017, of cases where there
was billing for services not provided:
(i) In respect of patient BP, a patient admitted with a
diagnosis of cardiogenic shock NEMC billed for the

application of continuous positive airway pressure
(“CPAP”). However, on review of the Daily Non-

16
Case 1:18-cv-11260-LTS Document 20 Filed 04/25/19 Page 17 of 34

(ii)

(iit)

(iv)

(v)

Invasive Ventilator Census, no values are recorded
of his response. This means that the treatment was
not rendered, which is typically because the patient
is non-compliant i.e. refuses to wear the breathing
mask;

In respect of patient ME, a patient admitted with a
diagnosis of COPD exacerbation NEMC billed for
the application of non-invasive bi-level positive
airway pressure (“NIV BPAP”). However, on
review of the Daily Non-Invasive Ventilator
Census, no values are recorded of his response. This
means that the treatment was not rendered, which
is typically because the patient is non-compliant i.e.
refuses to wear the breathing mask;

In respect of patient WC, a patient admitted with a
diagnosis of acute respiratory distress, NEMC
billed for the application NIV BPAP. However, on
review of the Daily Non-Invasive Ventilator
Census, no values are recorded of his response. This
means that the treatment was not rendered, which
is typically because the patient is non-compliant i.e.
refuses to wear the breathing mask;

In respect of patient PB, a patient admitted with a
diagnosis of a perforated lung, NEMC billed for
non-invasive ventilation. However on review of the
Daily Invasive Ventilator Census, no values are
recorded of his response. This means that the
treatment was not rendered, which is typically
because the patient is non-compliant i.e. refuses to
wear the breathing mask;

In respect of patient CE, a patient admitted for the
intubation of a balloon pump, NEMC billed for
invasive ventilation. However on review of the
Daily Invasive Ventilator Census, no values are
recorded of his response. This means that the
treatment was not rendered, which is typically
because the patient is non-compliant i.e. refuses to
wear the breathing mask;

17
Case 1:18-cv-11260-LTS Document 20 Filed 04/25/19 Page 18 of 34

(vi) Inrespect of patient RL, a patient admitted with a
diagnosis of aortic stenosis, NEMC billed for
invasive ventilation. However, on review of the
Daily Invasive Ventilator Census, no values are
recorded of his response. This means that the
treatment was not rendered, which is typically
because the patient is non-compliant i.e. refuses to
wear the breathing mask.

3. Unbundling of Services

44. During Plaintiff tenure, TMC utilized a multi-specialty in-house “rapid
response” team to deal with medical emergencies for patients of the Hospital. Each use
of the rapid response team should generate a single bill for approximately $2,000.
However, Plaintiff is aware that TMC billed separately for the participation of a
Respiratory Therapist on the team.

45. Many of the patients for whom such fraudulent charges were generated
were/are beneficiaries of Federal or State Programs, and these fraudulent charges were
either billed directly to those Programs or incorporated into the Hospital’s annual cost
reports. Thus, the Governments have paid many of these fraudulent claims.

4, Billing for Services Ineligible for Reimbursement Because They Were

Not Provided by Licensed Respiratory Therapists as Required by
Medicare Rules

46. In order to be eligible for reimbursement by Medicare, respiratory therapy
services must be fully documented in the medical records. The documentation must
clearly indicate that the services rendered were reasonable and medically necessary and
required the skills of a licensed respiratory therapist.

47. Prior to March 2018, nurses at TMC who were not licensed respiraitory

therapists routinely administered breathing treatments to hospitalized patients via the

18
Case 1:18-cv-11260-LTS Document 20 Filed 04/25/19 Page 19 of 34

Pyxis Medstation system.

48. In those cases, because licensed respiratory therapists did not administer
the treatments, claims for reimbursement were ineligible for reimbursement. But if the
services had in fact been performed by respiratory therapists, reimbursement would
have been available. Accordingly, each time such treatments were administered, a
billing opportunity was lost because nurses are not able to separately bill for such
services.

49, To recapture the lost billing opportunity, respiratory therapists routinely
submitted false, after-the-fact bills claiming that they — licensed respiratory therapists
not nurses — had administered the breathing treatments even though this was not true.
Each of these treatments cost $190 per administration.

50. In March 2018, Leslie Lussier announced to respiratory therapists during a
“morning huddle” that nurses would no longer administer breathing treatments out of
the Pyxis Medstation system. This announcement was an admission that TMC had been
fraudulently billing for treatments that had not been provided by respiratory therapists,
in violation of Medicare coverage rules.

5. Upcoding or Bundling of Services to Increase Reimbursement

ol. Traditionally, physicians at TMC and other hospitals relied on a central lab
for testing patient electrolyte values. While this testing is highly accurate and relatively
inexpensive, there is a waiting period for the results up to an hour, and physicians often
desire more immediate information for their clinical decisions.

52. In or around April 2014, TMC announced that its neonatal intensive care

19
Case 1:18-cv-11260-LTS Document 20 Filed 04/25/19 Page 20 of 34

unit (NICU) had implemented a blood gas program. The new program allows staff to
measure blood glucose or arterial blood gases and analyze tiny blood sample at the
bedside, with nearly instantaneous results using a point-of-care arterial blood gas
analyzer. This is an expensive piece of equipment that tests for the amounts of arterial
gases, such as oxygen and carbon dioxide, but is also capable of reporting
concentrations of lactate, hemoglobin, hematocrit, and several electrolytes.

53. At the instruction of Donna Kelly, Assistant Director of Respiratory Care,
one of the two departments that is responsible for implementation of the program,
hospital staff are charging for more extensive panels than are ordered or are medically
necessary. Typically, physicians have the most frequent and urgent need for an
electrolyte panel, which is one of the least expensive tests. However, despite the lack of
medical necessity, staff were ordered to run for running a more expensive test that
included electrolytes but also include items that were neither ordered nor medically
necessary. These additional results were discarded. Because the more expensive test
was done as a matter of routine, and was not ordered or medically necessary, TMC’s
charges to Medicare and MassHealth were inflated.

B. UNLAWFUL KICKBACKS BY TMC TO DEFENDANT EASCARE

D4. TMC is an acute care hospital licensed to provide “medical control” to
ambulance services. “Medical control” is defined to mean:

the clinical oversight by a qualified physician to all
components of the EMS system, including, without limitation,
the Statewide Treatment Protocols, medical direction, training
of and authorization to practice for EMS personnel, quality
assurance and continuous quality improvement.

20
Case 1:18-cv-11260-LTS Document 20 Filed 04/25/19 Page 21 of 34

105 CMR 170.300.

5D. For more than a decade TMC has contracted with Eascare, LLC, to provide
pre-hospital advanced life support services pursuant to an agreement (the “ Affiliation
Agreement”) dated February 11, 2009 and renewed through November 15, 2017.

56. The current Affiliation Agreement was signed by Therese Hudson-Jinks,
RN, MSN, Senior Vice President of Patient Care Services at TMC.

57. The Affiliation Agreement provided that, inter alia:

Hospital shall replenish medications and controlled substances
(“Drugs”), to the extent such drugs are available for
replenishing, utilized by [EasCare] Staff in rendering services
to patients transferred to Hospital. Hospital shall charge
[EasCare] for Drugs in accordance with its then current cost[s].
... At all times, the parties shall comply with all applicable state
and federal healthcare payment and coverage rules and
regulations.

58. Federal regulations provide that such an ambulance-replenishing
arrangement will not be considered a violation of the Anti-Kickback Statute (“AKS”) so
long as, inter alia:

e The “drugs or medical supplies (including linens) [were]
used by the ambulance provider ... in connection with the
transport of a patient by ambulance to the hospital”;

e “the ambulance that is replenished [is] used to provide
emergency ambulance services [at least] an average of
three times per week, as measured over a reasonable
period of time”;

e the arrangement does “not take into account the volume
or value of any referrals or business otherwise generated
between the parties for which payment may be made in
whole or in part under any Federal health care program
(other than the referral of the particular patient to whom

21
Case 1:18-cv-11260-LTS Document 20 Filed 04/25/19 Page 22 of 34

the replenished drugs and medical supplies were
furnished)”; and

e the hospital “replenish[es] medical supplies or drugs on

an equal basis for all ambulance providers” that bring
patients to the hospital.

C.F.R. §§ 1001.952(v)(1), (2)(iii), and (3)(i)(A) (emphasis added).

59. On its face, the Affiliation Agreement between TMC and EasCare qualifies
for the “safe harbor” provided by these regulations. However, in practice Defendants
did not comply with these regulations — or even with the terms of the Affiliation
Agreement itself. For example, TMC “replenished,” on a weekly basis, medicines that
had not been “used ... in connection with the transport of a patient,” including
medicines that had expired while stocked onboard Brewsters ambulances.

60. Every Monday or Tuesday Plaintiff personally witnessed Eascare
technicians delivering trays of expired drugs to the hospital pharmacy. The trays would
contain approximately 100 vials of expired medicines such as Epinephrine, Atropine,
Sodium Bicarbinate, Toradol and Narcan. Plaintiff estimates each tray would have a
replacement value of around $10,000. Plaintiff also personally witnessed many
occasions when the Hospital “replenished” medications and respiratory-care supplies
(e.g., nasal cannulas) for an EasCare ambulance after a run, even when no such EasCare
medications or supplies could have been “used ... in connection with the transport of a
patient” because the Respiratory Therapist who had been on that ambulance run had
used medications and supplies that he had brought with him. Eascare was exchanging drugs for

Brewster ambulance who administers these drugs. Brewster owns Eascare. Safe harbor would
Case 1:18-cv-11260-LTS Document 20 Filed 04/25/19 Page 23 of 34

then not apply.

61. The illegal “replenishments” were additional, extra-contractual, undisclosed
kickbacks paid by TMC to EasCare in exchange for its agreement to bring patients to
TMC instead of taking them to other hospitals.

62. Moreover, under threat of disciplinary action, Therese (“Terry”) Hudson-
finks (then Vice-President of Nursing Services), Leslie Lussier (then Director of
Respiratory Care), Donna Kelly (then Assistant Director of Respiratory Care), required a
Respiratory Therapist to accompany every EasCare ambulance run involving a child
patient, even though there was always a nurse present on the run and the presence of a
Respiratory Therapist was medically unnecessary.

63. Many of the runs on which TMC billed for the unnecessary presence of a
Respiratory Therapist, and/or for which TMC personnel authorized fraudulent billing
by EasCare, were for beneficiaries of Federal or State Programs, and these fraudulent
charges were either billed directly to those Programs or incorporated into the Hospital’s
annual cost reports. In other words, the Governments have paid many of these
fraudulent claims.

64. | TMC managers and supervisors were well aware of these problems, and
were alerted to them by Plaintiff on more than one occasion. Nevertheless, they did
nothing to fix the problems. Many of the patients for whom fraudulent bills were thus
generated were beneficiaries of Federal or State Programs, and these fraudulent charges
were either billed directly to those Programs or incorporated into the Hospital’s annual

cost reports. Thus, the Governments have paid many of these fraudulent claims.

23
Case 1:18-cv-11260-LTS Document 20 Filed 04/25/19 Page 24 of 34

C. RETALIATION

65. On or about October 14, 2016, Plaintiff Karvelas raised concerns about the
billing of subsequent-day ventilator charges on the same day as the initial charge, as
well as other billing concerns, to the individual responsible for the Hospital’s electronic
billing system. Karvelas showed him examples from the Daily Transaction Audit
Reports, and the individual agreed that they indicated double billing; however, to
Karvelas’s knowledge, nothing was done to correct the problem.

66. Then, on or about October 28, 2016, Karvelas raised these and other
concerns involving patient safety issues with Leslie Lussier and Donna Kelly, the
Director and Assistant Director of Respiratory Care, respectively, following the report
of the Department's overnight shift to the day shift. Lussier and Kelly yelled at him, and
Karvelas left.

67. Karvelas had raised numerous other issues with Lussier and Kelly, and with
their superiors, on several previous occasions. Because of his persistence in identifying
and reporting inappropriate practices at TMC that jeopardized patient safety — most of
which Lussier and Kelly were complicit in covering up.— Karvelas’s supervisors began to
see him as a “troublemaker,” and began to look for ways to terminate his employment.

68. Karvelas was terminated on November 16, 2016, because of his efforts to
expose and reform Tuft’s fraudulent practices.

69. But the retaliation from Lussier, in particular, did not stop when Karvelas
was terminated. Since then, acting in her capacity as Director of Respiratory Care, she

has defamed him to Hospital staff, and has intentionally and maliciously made false

24
Case 1:18-cv-11260-LTS Document 20 Filed 04/25/19 Page 25 of 34

negative comments to prospective employers who have called for references.

70. Before and after his termination, Karvelas was subjected to repeated acts of
harassment, discrimination, and intimidation, including being threatened with a gun. If
I did not keep my mouth shut about falsifying of charts, Patient abandonment, Serious
Reportable Events, Wrongful Death, Medical errors Medical mistakes, Patient
abandonment,.Double Billing, Patient Neglect and abuse.

71. Karvelas has had to endure hundreds phone calls from current and former
employees of TMC at all hours of the day and was stalked by a private investigator,
who was hired by the Defendants.

72. The Defendants have subjected him to multiple HIPAA violations in
retaliation for his reporting of billing concerns. Falsely accused of Drinking on the job in
2012 and 2015. Which he demanded to be immediately be tested and was proven clean
and returned to work.On November 112016 They have falsely accused the plaintiff
taking extended breaks, smoking in the locker room, sleeping on the job when lussier
paged him to please come to the department from the Neuro ICU

73. Defendants maliciously prosecuted him, caused him to spend two nights in
jail for a crime he did not commit, also in retaliation for his reporting of billing concerns
and patient safety issues. As a result of this retaliation, Karvelas has suffered not only
the loss of his job at TMC and the loss of other prospective jobs; he has also suffered
adverse health effects, including significant emotional distress

74. As a result of Lussier’s intentional and malicious interference with his

prospective employment relationships, Karvelas—a 42-year veteran of respiratory care—

25
Case 1:18-cv-11260-LTS Document 20 Filed 04/25/19 Page 26 of 34

was unable to find a local job in his field.

75. The pretextual nature of Karvelas’s termination is made clear by the fact
that numerous employees who Defendants know have engaged in fraudulent billing,
who have backdated and falsified billing records, who have shown up late, slept on the
job, been intoxicated on duty, left the hospital while on shift, or have violated the
hospital's rule against firearm possession, have not been fired.

76. Indeed, TMC considers an employee known to routinely sleep during her
shift to be one of the most productive employees, even though her apparent
productivity is an obvious byproduct of false billing. This particular employee’s
penchant for sleeping at work is so well known that her nickname is the name of a
prescription sleep medication.

77. Moreover, Leslie Lussier had discussed with other employees “when she
was going to get rid of Karvelas” and that she was “working on it” well in advance of
the circumstances that supposedly constituted the grounds to terminate him. This was a
few weeks after the plaintiff was interviewed by the DEA and spilled the beans.

Plaintiff went to OIG in September 2016 and it clearly states that as a whistleblower
and informant to the OIG who has made reports that it is criminal to hereby threaten,

harass, or hereby intimidate anyone that has reported to the OIG.

26
Case 1:18-cv-11260-LTS Document 20 Filed 04/25/19 Page 27 of 34

LEGAL CLAIMS FOR RELIEF

First CAUSE OF ACTION
FCA Retaliation
31 U.S.C. § 3730(h)

78. Plaintiff repeats and realleges each of the allegations set forth in paragraphs
NNNN as if fully set forth herein.

79. As set forth in detail above, TMC threatened, harassed and otherwise
discriminated against Plaintiff because of his lawful acts involving a potential
violation(s) of the False Claims Act by his employer, TMC. By these actions, TMC
violated the False Claims Act, 31 U.S.C. § 3730(h) and (M.G.L. c. 149,s 187) and violation
(MGL c 305 of the acts 2008). The law prohibits hospital from charging for these events
or seeking reimbursement for SRE related services.

80. TMC retaliated against Plaintiff, and ultimately fired him, because he
refused to engage in practices that led to the presentation of false claims to the United
States. Any other ground for dismissing or disciplining Relator was pretextual.
Accordingly, TMC discharged, harassed, and discriminated against Relator on account
of conduct protected by 31 U.S.C. § 3130(h) and (M.G.L. 149, s. 187) and TMC violations
of MGL c 305 of the cats of 2008 (MGL 149 s 187) Prohibits healthcare facilities from
terminating, refusing to hire or otherwise retaliating against a healthcare provider who
opposes a practice that he or she reasonably believes a risk to public health Such
conduct constitutes retaliatory conduct in violation of said statute.

81. Plaintiff has been damaged as a direct result of these illegal actions. He has

27
Case 1:18-cv-11260-LTS Document 20 Filed 04/25/19 Page 28 of 34

suffered economic harm, loss of income and future earnings, and emotional injury.
SECOND CAUSE OF ACTION
Massachusetts FCA Retaliation
M.G.L. Ch. 12 § 5J and (MGL 149,s 187) (MGL c 305 of the acts of 2008)

82. Plaintiff repeats and realleges each of the allegations set forth in paragraphs
NNN as if fully set forth herein.

83. As set forth in detail above, TMC threatened, harassed and otherwise
discriminated against Plaintiff because of his lawful acts involving a potential
violation(s) of the False Claims Act by his employer, TMC. By these actions, TMC
violated the Massachusetts False Claims Act, Mass. Gen. Laws Ch. 12 § 5J and also
(MGL 149, s 187) and also TMC violations of MGL chapter 305 of the acts of 2008.

84. TMC retaliated against the Plaintiff, and ultimately fired him, because he
refused to engage in practices that led to the presentation of false claims to the United
States. Any other ground for dismissing or disciplining Plaintiff was pretextual.
Accordingly, TMC discharged, harassed, and discriminated against Plaintiff on account
of conduct protected by M.G.L. Ch. 12 § 5J. and (M.G.L 149, s 187) and TMC violations
of MGL c 305 of the acts 2008 . Such conduct constitutes retaliatory conduct in violation
of said statute.

85. Plaintiff has been damaged as a direct result of these illegal actions. He has
suffered economic harm, loss of income and future earnings, and emotional injury.

THIRD CAUSE OF ACTION
Wrongful Termination in Violation of Public Policy

86. Plaintiff repeats and realleges the allegations set forth paragraphs NNN as

28
Case 1:18-cv-11260-LTS Document 20 Filed 04/25/19 Page 29 of 34

if fully set forth herein.

87. | TMC has wrongfully terminated Plaintiff ‘s employment in retaliation for
engaging in activity required by the law and/or for refusing to what the law forbids all
in violation of public policy. Plaintiff brought many instances of serious reportable
events to the attention of the hospitals administration. There response was it went
through root cause analysis but failed to address to report those instances they also
failed to take corrective measures. But yet billed for those admissions.

Examples of such May 22"4 2014 7 y/o boy Caleb Arel murdered in the hospital not
reported but yet billed. I reported this to DPH September 2016 this was protected
activity under my license.

80 y/o women committed suicide room 423 not reported dph but yet billed

A patient received lasix instead of flolan has a major MI ends up on a
ventilator.This was not reported but yet billed.

42 y/o male with lvad respiratory arrested then cardiac arrested no cpr for 15
minutes because cardiology did not answer their pages and when they finally did cpr
was started and patient was revived but it was to little to late he was brain dead. The
patient ended up on ECMO for a week and but yet was billed 177,000. The hospital
administration did not report or tell the family but yet was billed for entire admission.
We as practitioners were beside ourselves that had happened the gentleman was Brain
Dead

I spoke up very loudly about these instances and the hospital wanted to silence me.

The hospital compliance manual states if you see something then say something.

29
Case 1:18-cv-11260-LTS Document 20 Filed 04/25/19 Page 30 of 34

Plaintiff went to DPH September 2016 and the OIG in October 2016 I met with DEA
April 2016 and told all. This was protected activity. I am obligated under my license to
report.

Plaintiff used open door policy and reported internally to risk management,
compliance officer, Legal counsel, Vp Nursing, VP of Human resources, His Manager,
his Assistant Manager, also Supervisors of Nursing, Nursing, Security, AOC
administrator on Call, but to no avail no corrective action was taken. see attached CMS
Investigation 2012 through February 2018. There were things that went unreported,
families were not notified of medical errors medical mistakes and also evidence
withheld from Boston Homicide and ADA Dave Deacons. CMS and DPH were not
notified which is mandated by Law. Finally the nurses at TMC went out on Strike in
July 2017 because of unsafe work environment.

88. TMC’s conduct has caused damage to Plaintiff in the form of, inter alia, lost
salary, lost benefits and emotional distress.

FOURTH CAUSE OF ACTION
Retaliatory Actions against Health Care Providers
M.G.L. Ch. 149 § 187

89. Plaintiff repeats and realleges the allegations set forth in paragraphs as if
fully set forth herein.

90. Plaintiff is licensed health care provider pursuant to M.G.L. Ch. 149 §
187(a).

91. TMC has taken retaliatory action against Plaintiff in violation of M.G.L. Ch.

149 § 187(b).

30
Case 1:18-cv-11260-LTS Document 20 Filed 04/25/19 Page 31 of 34

92. TMC’s conduct has caused damage to Plaintiff in the form of, inter alia, lost

salary, lost benefits and emotional distress.

FIFTH CAUSE OF ACTION
Breach of Implied Covenant of Good Faith and Fair Dealing

oo: Plaintiff repeats and realleges the allegations set forth in paragraphs NNN
as if fully set forth herein.

94. Every contract contains an implied term of good faith and fair dealing
between the parties.

95. Plaintiff reported what he reasonably believed to be unlawful activity to his
supervisor at TMC. In response TMC retaliated against Plaintiff for reporting such
activity and thereby breached the implied term of good faith and fair dealing.

96. TMC’s conduct has caused damage to Plaintiff in the form of, inter alia, lost
salary, lost benefits and emotional distress.

WHEREFORE, Relator, on behalf of the United States of America and the
Commonwealth of Massachusetts, requests that this Court:

(a) Enter judgment holding Defendants liable for civil penalties of
$21,562.80 for each violation of the False Claims Act;

(b) Enter judgment holding Defendants liable for civil penalties of $11,000
for each violation of the Massachusetts False Claims Act;

(c) Enter a judgment against Defendants for three times the amount of

damages sustained by the United States because of their acts;

31
Case 1:18-cv-11260-LTS Document 20 Filed 04/25/19 Page 32 of 34

(d) Enter a judgment against Defendants for three times the amount of
damages sustained by the Commonwealth of Massachusetts because of
their acts;

(e) Award the Plaintiff the maximum percentage of the proceeds of the
action in accordance with MGL c 149s 187 c and violations of MGL c 305
of the acts of 2008.

(f) Award the Plaintiff his costs and reasonable attorney’s fees for
prosecuting this action;

(g) With respect to M.G.L. (149 s 187) (b), and violations of MGL c 305 of
the acts of 2008 enter judgment against Defendants awarding Plaintiff
all available damages and relief including, without limitation, two times
the amount of back pay he would have earned but for the retaliation,
with interest on that award; compensation for all special damages he
sustained as a result of harassment and termination; threats,
slander,bullying, Defamation intimidation Hippa violation of his
medical Record and costs and reasonable attorneys’ fees for prosecuting
his retaliation claims;

(h) With respect to M.G.L. Ch. 149 § 187(b), reinstate the Plaintiff to the
same position held before the retaliatory action, or to an equivalent
position; (3) reinstate full fringe benefits and seniority rights to the
Relator; (4) compensate the Plaintiff for three times the lost wages,

benefits and other remuneration, and interest thereon; and (5) order

32
Case 1:18-cv-11260-LTS Document 20 Filed 04/25/19 Page 33 of 34

payment to the Plaintiff by the TMC of Plaintiff's reasonable costs, and
attorneys’ fees.

(i) Enter judgment against Defendants awarding Relator all contractual
damages;

(j) Enter judgment against Defendants awarding Plaintiff damages for
emotional distress;

(k) Enter judgment against Defendants compensating Plaintiff for lost
wages, benefits and other remuneration, and interest thereon; and

(1) Order Defendants to pay Plaintiff reasonable litigation costs, reasonable
expert witness fees and reasonable attorneys’ fees; and

(m) Enter such other relief which the Court finds just and equitable.

33
Case 1:18-cv-11260-LTS Document 20 Filed 04/25/19 Page 34 of 34

PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL COUNTS

Respectfully submitted

Dated: April 20t

 
 

John Karvelas
132 collins st
Danvers Mass 01923
978-304-0634

34
